Citation Nr: 1116564	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for injuries sustained in a motor vehicle accident in November 1981. 


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

Appellant, V.K.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to February 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's request to reopen a determination that injuries sustained in a November 1981 motor vehicle accident were the result of willful misconduct and therefore could not be service connected.

The Veteran testified at a September 2010 videoconference Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.  


FINDING OF FACT

1.  In a December 1988 rating decision, the Board denied service connection for injuries sustained in a motor vehicle accident in November 1981; finding that the injuries were the result of the Veteran's willful misconduct.

2.  Evidence received since the December 1988 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The Board's December 1988 decision that denied the claim for service connection for injuries sustained in a motor vehicle accident in November 1981.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).

2.  The evidence received since the December 1988 decision is not new and material for purposes of reopening the claim for service connection for bilateral lower extremity disabilities, back disability, and head disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, for petitions to reopen for new and material evidence, VA's duty to notify a claimant includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Failure to provide this notice is generally prejudicial.  Id.

The Veteran was provided with a March 2009 letter in which the RO notified him of what evidence was required to substantiate his petition to reopen and the basis for the prior denial of his claim.  This letter informed him what evidence he was expected to provide and of what assistance the VA could provide him in obtaining this evidence.  It notified the Veteran that he should submit any relevant evidence in his possession.  The March 2009 letter also informed the Veteran of the information and evidence required to substantiate the underlying claim for service connection.  This letter provided proper preadjudication notice under Pelegrini, Dingess, and Kent.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, service personnel records, police motor vehicle accident report, emergency room accident report, and various private treatment records have been obtained. 

A VA examination has not been conducted with regard to the instant claim.  However, the Board is making a legal determination regarding the Veteran's basic eligibility for VA benefits based upon his November 1981 motor vehicle accident, rather than a medical determination as to whether claimed disabilities were related to his service.  Such an examination could not substantiate the Veteran's claim.  A VA examination is therefore not required.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2010 hearing, the undersigned clarified the issue on appeal and asked questions about the circumstances surrounding the in-service motor vehicle accident and the Veteran's contentions regarding his alleged intoxication.  The Veteran was given the opportunity to ask questions of the undersigned and provide additional argument.  The Veteran demonstrated actual knowledge of the reasons for the prior denial and offered evidence in the form of his testimony that responded to these reasons.  The testimony did not indicate that there was additional relevant evidence that he should submit.  The Board therefore concludes that it has fulfilled its duties under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent information to be obtained, the Board finds that no further assistance is warranted.  VA may proceed with the consideration of his claim.

Analysis

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In December 1988, the Board denied the Veteran's claim for service connection for bilateral lower extremity disabilities, back disability, and head disability because the evidence showed the injury resulted from the Veteran's own willful misconduct.   The Veteran was notified of the Board's decision, and the decision became final.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104, 20.1100.

In its December 1988 decision, the Board considered the police motor vehicle accident report, emergency room treatment records, military hospital records, and personnel records.  The personnel records included the report of a special court martial relating to changes in connection with the November 1981 motor vehicle accident.  The special court martial report shows that the Veteran had plead not guilty to charges of wrongfully appropriating a jeep and of dereliction of duty in leaving the base without a noncommissioned officer and willfully consuming alcohol while operating a motor vehicle.  He was found guilty of all charges.

There is also a transcript from a May 1986 RO hearing.  At the hearing, the Veteran testified that he had verbal permission to operate the vehicle, and was driving into town to obtain food to bring back to his base, which was common practice for his company.  He believed the superior officer in charge of the motor pool failed to write up the verbal permission.  

Pertinent new evidence received since the December 1988 Board decision includes testimony and statements by the Veteran disputing the findings regarding permission and alcohol use underlying his Court Martial.  

The Veteran also submitted several private healthcare provider statements and records indicating that his present disabilities were related to the in-service motor vehicle accident.  

In testimony and statements received since the Board's 1988 decision, the Veteran has contended that he received permission to drive the motor vehicle involved in the accident.  He asserts that he was unable to counter the negative evidence, particularly witness statements, suggesting that he did not have permission and was intoxicated at the time of the accident.  

At the September 2010 Board videoconference hearing, the Veteran testified that prior to the accident he was off duty and consumed a limited amount of alcohol.  He received permission from a Sergeant to use the vehicle and noted the Sergeant requested him to return with food.  Also at the hearing, the Veteran's representative asserted that the Veteran did not have complete understanding of the Court Martial due to his extensive ongoing medical treatment.  He observed that under customary circumstances the Sergeant's request was in practice an order and the Veteran had little choice but to follow the Sergeant's request to return with food.  

After careful consideration, the Board finds that new and material evidence has not been submitted.  38 C.F.R. §§ 3.385, 3.156; Savage, supra; Shade, supra.  The evidence received following the December 1988 Board denial is redundant of the evidence before the Board in its last final decision or is not pertinent to basis for the prior denial.  The new evidence consists of the Veteran's assertions regarding whether he had permission to use the vehicle and whether he was intoxicated at the time of the accident.  

He acknowledged in his testimony that he had drunk two to three beers but did not believe that he was drunk.  This testimony would actually support the special court martial finding that there had been dereliction of duty on the basis of the Veteran's operation of the motor vehicle while consuming alcohol.  The conviction was not based on a finding that the Veteran was intoxicated.  

The Board did find in its December 1988, decision that the Veteran was intoxicated at the time of the accident.  This conclusion was based on clinical reports that the Veteran had been drinking and during hospitalization had a blood alcohol level of .204.  The decision acknowledged that sobriety testing had not been conducted that there were reports that the Veteran was not impaired.  

In his testimony in connection with the current appeal the Veteran has continued to assert that he was not intoxicated and has pointed to the clinical evidence that that he was not impaired.  His contentions and the clinical evidence where; however, considered in the December 1988 decision.  The recent testimony in this regard is; therefore, new and material.  Hence, the testimony does not serve to substantiate an unestablished fact that was the basis for the prior denial.  

These assertions are similar to those made at the May 1986 RO hearing, and differ only in that they provide additional detail.  The medical statements submitted since the Board's 1988 decision are not material because they do not pertain to the question of whether the 1981 accident was the product of willful misconduct.  Because they do not pertain to the question of willful misconduct, they would not trigger VA's duty to provide an examination, and would not meet the Shade test for material evidence.

Since new and material evidence has not been received, the petition to reopen a service connection claim for bilateral lower extremity disabilities, back disability, and head disability is denied.  38 C.F.R. § 3.156; See id.; Shade, supra. 


ORDER

The petition to reopen a claim of service connection for bilateral lower extremity disabilities, back disability, and head disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


